DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 and 17-21 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Seppelt on 06/15/2021. The claims are amended in addition to what was presented in the After Final Pilot Program on 05/18/2021.
The application has been amended as follows: 
1.    (Currently Amended) A medical device comprising:
an elongate body defining a first axis;
a plurality of electrodes disposed about the first axis;
a coil extending along and disposed about a second axis, wherein:
a canting plane of a loop in the coil is nonzero relative to a line perpendicular to and extending from the first axis
the plurality of electrodes are disposed proximally and distally with respect to the 
coil, and
based on a combination of an electrical mapping signal produced by the plurality of electrodes responsive to an applied electrical field and a magnetic mapping signal produced by the electromagnetic sensor responsive to an applied magnetic field.
11. (Currently Amended) A medical device sensor assembly comprising: a plurality of electrodes disposed about an axis; and a coil extending along and disposed about the axis, wherein:
the coil comprises a winding angle that is nonzero relative to a line perpendicular to and extending from the axis, [[wherein]]
the plurality of electrodes are disposed proximally and distally with respect to the
coil, and
a computing device is in communication with the plurality of electrodes and the coil wherein the computer is configured to determine a roll of the medical device, based on a combination of an electrical mapping signal produced by the plurality of electrodes responsive to an applied electrical field and a magnetic mapping signal produced by the electromagnetic sensor responsive to an applied magnetic field.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not disclose nor render obvious the presently claimed invention 
Govari (US 2007/0016007) teaches a catheter that utilizes both electrodes as well as a magnetic coil to determine position, however roll is not determined nor are those two sets of obtained values combined in order to do it. Bar-Tal (US 2012/0150022) teaches a similar catheter that also includes both electrodes and a magnetic coil for overall position determination during use, however is also deficient for the same reason as Govari as roll (the 6th degree of freedom) is never determined using a combination of both sets of data. Eichler (US 2013/0169272) teaches a catheter that combines two sets of obtained electrical signals from mapping electrodes where both sets of data are found at five degrees of freedom and the roll (6th degree of freedom) is then calculated, but Eichler does not detail combining these two sets of data from two different types of sensors (electrodes, magnetic coils). 
Having a processor take two different types of data (electromagnetic and electrical) from both the electrodes and the magnetic sensor and combining them to determine a roll of the device is non-obvious in light of the closest prior art of record. Though determining roll of the catheter during use was known before the effective filing date, doing so in the claimed fashion was not and the skilled artisan would not have come to the claimed invention (above) without the use of the Applicant’s original disclosure as a blueprint for doing so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794